Citation Nr: 0731131	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  A back injury was not shown in service; a chronic back 
disorder was first clinically demonstrated many years after 
discharge from active duty and is not related to service or 
any event of service origin.

2.  The veteran has not shown current hearing loss as defined 
by VA standards.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).

2.  Hearing loss was not incurred in or aggravated by service 
nor may be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by an October 2003 letter, 
which covered all four required elements of Quartuccio, 
before the initial unfavorable rating decision was issued in 
May 2004.  The Board notes, however, that the veteran was not 
provided with the specific elements of notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is 
important to note that the decision in Dingess was issued by 
the Court after the RO decision in May 2004.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with issuance of a final decision.  
See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim(s) for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, and has assisted the 
veteran in obtaining his pertinent private treatment 
records.  The veteran was not afforded VA examinations and 
etiological opinions concerning the claimed disabilities 
because the evidence of record does not show an actual back 
injury in service and, as explained below, credible evidence 
of record is against a finding of a back injury in service or 
for many years thereafter.  Furthermore, the veteran does not 
have a current hearing loss disability for VA purposes.  
38 C.F.R. § 3.159.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

I.  Back disorder (degenerative disc disease)

The veteran asserts that he now has a back disorder 
(degenerative disc disease of the lumbar spine) that is 
related to service.  He contends that he injured his back 
during a parachute training jump in which he and his 
parachute were dragged after a difficult landing on ice. (see 
veteran's statement dated and received in February 2004).  In 
his May 2005 substantive appeal, he claimed that he also had 
other difficult parachute jumps, as well as an injury to his 
back while riding in a jeep, during active duty that 
contributed to his present back disorder.  By letter received 
in August 2005, he asserted that his back disorder was not 
noted at service discharge because he was told that if he 
reported any disabilities on his discharge examination, his 
release from active duty would be delayed.  Further, he 
related that physical complaints during service were frowned 
upon and that his back disorder manifested over time.  He 
denies any post service injury.

The veteran's DD 214 notes that the veteran received a 
parachutist badge and a driver and mechanic's badge.

Factual Background

Review of the veteran's service medical records reflects that 
the spine and musculoskeletal system were evaluated as normal 
on examination in August 1963 on service entrance.  He was 
recommended for airborne duty upon enlistment.

The service medical records indicate two distinct injuries 
sustained while parachuting during service but neither 
mentions complaints nor treatment relating to the back (see 
X-rays and treatment notes dated in February and December 
1965).  After the December 1965 entry, the record indicates 
that the veteran did seek treatment for an unrelated ailment 
in June 1966, but no complaints concerning the back were 
made.

On the July 1966 separation examination, the veteran 
described his health as "EXCELLENT".  In reporting his 
medical history and present condition, he specifically marked 
"no" to having bone, joint or other deformity and made no 
mention of any back complaints.  However, he did note some 
past problems not related to this appeal.  In response to the 
question whether he ever had any illness or injury other than 
those already noted, he responded, "yes" and wrote, 
"tonsilitis in childhood."  Furthermore, on clinical 
evaluation his spine was noted to be normal.

The veteran filed a claim for service connection for a back 
disorder in October 2003.  Subsequently received were private 
outpatient records showing treatment at several private 
chiropractic, general medicine, and therapy clinics for 
complaints of back pain dating from November 1983.  The 
treatment record from November 1983 does not report back pain 
as a major complaint but does note a history of back injury 
in 1965 and a fall in 1981.  The injury in 1965 is not 
described, and there is no reference to a parachute injury 
(see Sunshine Chiropractic clinical notes dated in November 
1983).  Complaints described as low back pain across L-5 are 
shown in clinical notes from Sunshine clinic dated in April 
1984.  At that time, the veteran reported that his back pain 
was of 4 1/2 years' duration.  On this record, there is no 
mention of any injury to the back in service in 1965.  
Detailed treatment notes from the Sunshine clinic dated from 
January 1993 to April 1999 reflect that the veteran continued 
to be treated for back pain and occasional episodes of his 
back "slipping" on a consistent basis which he related to 
his occupation as a truck driver and lifting freight.  In an 
October 1997 note, the veteran reported that his pain had 
returned.  He stated that he had twisted to get out of the 
seat of his truck, and he felt his back pop and since then 
his lower back had been giving him trouble into his middle 
upper back.  No reference to a service injury was made.   In 
February 1998, the chiropractic notes reveal that the veteran 
stated that he was getting out of the trucking business 
because the change would help his back.  Further, a treatment 
note from April 1998 reports that the veteran wrote on a 
chiropractic questionnaire that his back symptoms began in 
1978.  Once again, these treatment notes make no reference to 
an inservice injury.   

Private treatment records from the Central Chiropractic 
Clinic, dated from April 1998 to February 2004, reflect that 
the veteran began chiropractic treatment for his back at that 
facility in April 1998.  While a patient at the Central 
Chiropractic Clinic, he underwent therapy for his back from 
January 2001 to April 2001.  He also visited private general 
medicine outpatient clinics for back-related symptomatology 
and other unrelated disorders (see Interfaith Health Clinic 
(IHC) treatment notes from January 2001 to August 2002 and 
Norwood treatment records from November 2002 to February 
2004).  Upon his initial treatment at IHC in January 2001, 
the veteran gave a history of back pain since his 20's, 
without making reference to an inservice injury, and stated 
that he had to quit working in April 2000 due to his back 
pain.  Magnetic resonance imaging (MRI) was ordered which 
revealed multilevel disc protrusion and degeneration.  On a 
subsequent visit to IHC in February 2001, the veteran 
reported that he had had numerous injuries to his back, 
including 27 jumps as a paratrooper and had engaged in hard 
labor for most of his life.  Degenerative disc disease of the 
lumbar spine was assessed.  The clinical evidence generally 
reflects continued treatment for back symptomatology through 
February 2004.

Several letters were received from the veteran's 
chiropractors, namely Dr. Humberg from the Humberg 
Chiropractic Clinic and Drs. Sunshine and Windham from the 
Sunshine Chiropractic Clinic and Central Chiropractic Clinic, 
respectively.  In November 2003 and March 2004, Dr. Humberg 
outlined his and his colleague's (Dr. Windham) treatment of 
the veteran since January 2001 for low back pain.  Dr. 
Humberg's November 2003 letter stated that the veteran's low 
back pain was a result of damage occurring several decades 
prior to his treatment with him but made no reference to a 
service back injury.  

The treatment letter from Dr. Sunshine dated in December 2003 
confirmed his treatment of the veteran from November 1983 and 
noted the veteran's history of a 1965 in-service injury.  In 
giving his opinion, Dr. Sunshine stated that the veteran's 
complaints and condition were consistent with prior injuries, 
such as the one he had in the military when parachuting.  He 
opined that the veteran's initial injury had predisposed him 
to the degenerative condition for which the physician had 
treated him throughout the past 17 years.

The March 2004 letter from Dr. Windham noted treatment of the 
veteran at both the Sunshine and Central chiropractic clinics 
with a diagnosis of degenerative disc disease of the lumbar 
spine.  She noted the veteran's history of an inservice back 
injury while parachuting, and related that the degree of 
degenerative disease was indicative of a long-standing 
condition.  She stated that it could not be definitely 
determined that the above accident was the cause of the 
veteran's present condition, but that an injury of this type 
would be consistent with the current disability.  She made no 
reference to her clinic's post service treatment of the 
veteran's back which noted the veteran directly relating his 
back pain to his occupation as a truck driver.

Legal Analysis

The record reflects that the veteran has a current back 
disability diagnosed as degenerative disc disease of the 
lumbar spine that was verified by MRI in January 2001 which 
he relates to injury in service.  However, the service 
medical records do not show injury to the back during active 
duty.  While he was indeed seen for unrelated complaints 
concerning his right ankle and hands after parachute jumps in 
February and December 1965, the service medical records are 
devoid of treatment for any complaints or symptomatology 
concerning the back.  No back problem was reported on the 
July 1966 service separation examination.  As noted 
previously, the veteran specifically marked that he had no 
history of or present bone, joint or other deformity, swollen 
or painful joints, nor did he separately mention his back.  
In fact, to the contrary, the veteran wrote that he was in 
"EXCELLENT" health.  He answered affirmatively to the 
question of whether he had ever had any illness or injury 
other than noted.  However, in his explanation he noted a 
childhood ailment of tonsillitis but did not mention any 
service back injury.  Furthermore, on clinical evaluation, 
the spine and musculoskeletal system were reported as normal, 
and the examiner reported on the summary of defects and 
diagnoses that there were none.  This objective medical 
evidence weighs against the veteran's claim.

The first indication of any back problems after service is in 
1981, 15 years after service.  This is reported in a March 
1984 private medical record noting low back pain of 4 1/2 years 
duration and an earlier treatment record in November 1983 
noting back injuries in 1965 and 1981.  No specifics about 
the 1965 injury is included.  In 1998, the veteran gave 
another post-service date (1978) as the time period in which 
his back problems began.  The Board notes the multiple dates 
and accords the reference to 1965 without any reference to an 
actual back injury in service little probative weight. 

The Board has also considered the veteran's specific 
contentions.  His statement received in August 2005 that he 
was discouraged from seeking treatment in service lacks 
credibility as he did receive medical treatment during active 
duty for unrelated complaints at the time of the parachute 
incidents he described in 1965 and clearly had the 
opportunity to report back problems when noting his other 
complaints.  The record reflects, however, that he did not 
mention his back or any back injury upon his 1965 visits for 
treatment of complaints relating to his parachute incidents 
or on any occasion in service.  Additionally, he was given 
the opportunity during his July 1966 service discharge 
examination to note current or past injuries, but did not 
make any notations concerning the back or any other related 
symptomatology.  He did note a childhood illness, but he 
reported no injury to the back.  Indeed, upon responding to 
medical history questions concerning past or present medical 
conditions, the veteran reported some unrelated medical 
conditions but marked "no" to whether he had bone, joint, 
or other deformity.  These records reflecting no complaints 
of a back injury or back symptomatology in service are 
consistent with the separation examiner's clinical finding of 
a normal spine and musculoskeletal system.

Additionally, the evidence indicates that the veteran was 
engaged in manual labor after service, including lifting 
freight as a truck driver, which he himself referred to as 
the cause of his back symptoms on a number of occasions when 
seeking private treatment.  He went so far as to say that he 
had to quit his job because of the back problems caused by 
his employment as a truck driver, and actually did so for 
that very reason in April 2000.  These statements further 
weaken the veteran's current contentions that his back 
disorder is related to a claimed back injury in service.  
Rather, they strongly indicate that the veteran's current 
back disorder is directly related to his post service 
employment as a truck driver or other post service injuries 
which were reported upon treatment in November 1983 (1981 
injury noted) and April 1998 (1978 injury noted).  Moreover, 
during treatment in February 2001, the treating physician 
reported that the appellant had had numerous injuries to his 
back, to include as a paratrooper and his occupation in hard 
labor for most of his life.  

The veteran has also argued that he did not mention his back 
on the July 1966 separation examination because he recovered 
from the immediate effects of his back injury and had learned 
to live with soreness and stiffness.  Further, he contends 
that his inservice back injury set the stage for the 
deterioration of his back, and that he had no further post-
service injuries.  The Board finds, however, that even if it 
was to assume, for the purpose of discussion, that the 
veteran had had some back soreness from the reported 
parachute incidents during service, it is not shown to have 
been significant as he did not mention it when given the 
opportunity to list his complaints and his back was shown to 
be normal on examination at separation.  He was not shown to 
have developed a chronic back disorder in service or for many 
years thereafter.  Evidence of back complaints are not shown 
until many years after service and there is no showing of any 
continuity of symptomatology.  See 38 C.F.R. § 3.303; see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred 
inservice which resulted in any chronic or persistent 
disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F. 3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Furthermore, by his own 
account, as discussed above, the veteran reported post-
service incidents as the cause of his back symptomatology 
including his employment as a truck driver.

It is clear that lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; rather 
they make clear that competent lay evidence can be sufficient 
in and of itself.  See Buchanan v. Nicholson, 451, F. 3d 1331 
(Fed. Cir. 2006).

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The Board observes that the evidence 
in support of the claim includes statements and opinions from 
his treating chiropractors, Drs. Humberg, Sunshine and 
Windham.  Dr. Humberg stated that the veteran's back 
condition was due to a service incident, but neither the 
service nor post service record reflects a back injury or 
problem for many years after discharge from active duty.  Dr. 
Sunshine based his opinion on the claimed injury described by 
the veteran and opined that this predisposed him to the 
current degenerative back condition.  Dr. Windham's opinion 
falls short of linking the veteran's current back disorder to 
service in noting that while degenerative disease was a long-
standing condition, it could not be definitely determined 
that the service-reported accident was the cause of the 
current condition.  It was indicated, however, that the 
reported in-service injury of that type would be consistent 
with the current disability.  Furthermore, the opinions of 
Drs. Sunshine and Windham are made without reference to their 
clinic's treatment notes in which the veteran associated his 
back symptomatology to his post-service employment as a truck 
driver.

After review of the evidence, the Board finds that the 
opinions of the veteran's treating providers that his current 
back disorder is consistent with an injury in service is not 
supported by the contemporaneous service medical records and 
the private medical treatment notes.  It appears that these 
medical opinions were based solely on the veteran's own 
report of medical history of injury in service rather than on 
a review of the service medical records which were negative 
for a back injury.  The United States Court of Appeals for 
Veterans Claims ("the Court") has recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has held 
that a bare conclusion, even one reached by 


a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  A post-service reference to injuries sustained 
in service without a review of service medical records is to 
be given little to no weight.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  The Court has held that a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As the veteran's assertions are not considered credible, 
medical opinions based on this unsubstantiated history are 
accorded little, if any, weight. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and the benefit of the 
doubt doctrine is not for application.  The claim for service 
connection for his back disability is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


II.  Hearing Loss

The veteran contends that his hearing loss began in service 
during training involving heavy weapons, mortars, machine 
guns, recoiless rifles and artillery on the firing line.  The 
veteran's DD214 indicates that he received the National 
Defense Service Medal Expert Rifle badge. 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, such as sensorineural hearing loss, 
service connection may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  For service connection for 
hearing loss, the veteran must meet three requirements: (1) 
the existence of a current disability manifested by hearing 
loss; (2) the hearing loss was incurred during active 
military service; and (3) a relationship exists between the 
current disability manifested by hearing loss and the 
inservice hearing loss.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  If 
any of those requirements is not met, service connection is 
not permitted. As discussed below, the veteran does not have 
a hearing los disability for VA compensation purposes and his 
claim for service connection for hearing loss is denied.

Impaired hearing will be considered a disability, for VA 
compensation purposes, when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006). 

Upon service entrance examination in August 1963, pure tone 
thresholds were recorded as zero decibels in the both right 
and left ears at 500 hertz to 4000 hertz.  Speech recognition 
scores were not recorded.  In July 1966, prior to service 
discharge, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-5
0
0
N/A
0
RIGHT
-5
-5
0
N/A
5

Speech recognition scores were not recorded.  The service 
medical records do not contain references to treatment for 
the ears or hearing loss during service.  

Further, the claims file contains voluminous amounts of 
medical records but no medical evidence of post service or 
current hearing loss complaints or findings.  The Board 
points out that regardless of the symptoms a veteran may have 
experienced in the past, he cannot qualify for service 
connection without a showing of a current disability. 
 Congress specifically limits disability compensation to 
those who have a present disability.  Degmetich v. Brown, 104 
F.3d 1328, 1330-1332 (a currently existing disability is 
required to establish service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
not appropriate without evidence of a presently existing 
disability).  In the absence of evidence of a current 
disability, service connection cannot be established.  The 
veteran was told he needed evidence in support of his hearing 
loss claim in the April 2005 Statement of the Case (SOC) and 
the June 2005 Supplemental Statement of the Case (SSOC).  
However, he did not submit any evidence in support of a 
current hearing loss disability.

The Board has considered statements made by the veteran 
during the course of his appeal.  He is competent to report 
what he experienced in the past such as the accelerated noise 
of the recoilless rifle and the ringing and pain in his ears 
after practice firing.  In the present case, however, there 
is no medical evidence which supports a diagnosis of a 
hearing loss disability during or after service, to include 
within one year of service separation, as required by VA 
standards.  In sum, the claim fails because the clinical 
evidence does not document a current disability of this 
nature.  See 38 C.F.R. § 3.303.  Therefore, service 
connection for hearing loss must be denied.

The preponderance of the evidence is against his claim for 
service connection for a hearing loss disability so that the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The claim for service 
connection for hearing loss is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for hearing loss is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


